United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  January 9, 2006


                                       Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 05-1367

MADISON HOBLEY,                                 Appeal from the United States
         Plaintiff-Appellee,                    District Court for the Northern
                                                District of Illinois, Eastern Division.
      v.
                                                No. 03 C 3678
JON BURGE, ROBERT DWYER,
CITY OF CHICAGO, et al.,                        Marvin E. Aspen,
          Defendants.                           Judge.


APPEAL OF: JONES DAY



                                     ORDER

     The slip opinion issued in the above-entitled cause on January 9, 2006, is
amended as follows:

              The case number listed at the top of every odd-numbered
              page should reflect No. 05-1367.